DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021. Please note that Group I (the elected claims), in fact comprises only claims 1-9, as claims 24-27 has in fact been cancelled in an amendment filed 4/9/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding (U.S. Patent Application Publication Number 20080035841, from hereinafter “Ding”).
In regards to claim 1, Ding teaches an electron-ion reaction chamber for use in a mass spectrometer (see, i.e., abstract, FIG. 9a, etc.) comprising a chamber (FIGS. 1, 3, 6a-7 and 9am), an electron source for generating electrons and introducing said electrons into the chamber (electron beam 
In regards to claim 2, Ding teaches that the controller adjusts the DC voltage applied to the gate electrode by switching the DC voltage between a plurality of discrete voltage levels (paragraphs 0026, 0031-0032, 0036-0037 and FIGS. 2 and 8a-c).
In regards to claim 3, Ding teaches that one of said discrete voltage levels corresponds to a state of the gate during which the gate allows introduction of the electrons into said chamber and another one of said discrete voltage levels corresponds to another state of said gate during which the gate inhibits introduction to the electrons into said chamber (paragraphs 0026, 0031-0032, 0036-0037 and FIGS. 2 and 8a-c).
In regards to claim 4, Ding teaches that said controller adjusts periodicity of said on and off voltages so as to adjust electron current introduced into said chamber (paragraphs 0026, 0031-0032, 0036-0037 and FIGS. 2 and 8a-c).
In regards to claim 7, Ding teaches that the discrete voltage levels are in a range of 0-100 volts (paragraphs 0026, 0031-0032, 0036-0037 and FIGS. 2 and 8a-c).
In regards to claim 8, Ding teaches that said controller adjusts the DC voltage applied to the gate electrode so as to achieve at least 50% fragmentation of ions in the chamber capturing the electrons (paragraph 0036).
In regards to claim 9, Ding teaches that said electron-ion reaction module comprises a first inlet port for receiving said ions and a second inlet port for receiving the electrons (see FIG. 9a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding. Although Ding fails to explicitly teach that the switching frequency is in a range of about 100 Hz to 100 KHz, it would have been obvious to one of ordinary skill in the art at the time the invention was filed. It has been held that where the general conditions of the claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. See in re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881